Citation Nr: 1417503	
Decision Date: 04/18/14    Archive Date: 05/02/14

DOCKET NO.  08-36 836A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for fungal dermatitis prior to January 25, 2011.

2.  Entitlement to a rating in excess of 30 percent for fungal dermatitis effective January 25, 2011.


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel



INTRODUCTION

The Veteran had active service from December 1998 to March 2006. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO) which, in pertinent part, granted service connection for fungal dermatitis and assigned 10 percent evaluation for this disability; effective from April 1, 2006.  

In December 2010, the Board remanded the Veteran's claim to the VA Appeals Management Center (AMC) for further evidentiary development.  By a December 2011 rating action, the AMC awarded a 30 percent evaluation for fungal dermatitis effective January 25, 2011. 

In addition to the paper claims file, there are Virtual VA (VVA) and Veterans Benefits Management System (VBMS) electronic claims files associated with the Veteran's claim.  The VVA file includes VA treatment records dated from October 2010 to August 2011.  The VBMS file includes VA treatment records dated from May 2011 to January 2014.  The other documents in the VVA and VBMS files are either duplicative of the evidence in the paper claims file or are not relevant to the issue addressed in the decision below.

In January 2014, additional evidence, including VA treatment records dated from September 2011 to September 2013, was received.  See VBMS.  VA regulations provide that any pertinent evidence submitted by an appellant without waiver of RO consideration must be referred to the RO for review and preparation of a Supplemental Statement of the Case.  38 C.F.R. § 20.1304 (2013).  However, upon review of the additional evidence, the Board finds that it does not relate to or have a bearing on the portion of the initial rating issue decided herein.  Therefore, the matter addressed in the decision below need not be returned to the RO.

Claims for service connection for arthralgia, a testicular disorder, and a right ankle disorder, a claim of entitlement to an increased rating for right knee disability, and a request reopen a previously denied claim of entitlement to service connection for a sleep disorder have been raised by the record (see January 2013 statement in the claims file and October 2013 statement in VBMS), but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).

For the reasons that will be discussed below in the REMAND portion of this decision, the issue of entitlement to an increased initial evaluation in excess of 30 percent for fungal dermatitis from Janaury 25, 2011, is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C. The Veteran and his representative will be advised if any further action is required on their part. 


FINDING OF FACT

From April 1, 2006, through January 24, 2011, fungal dermatitis affected at least 5 percent, but less than 20 percent, of the Veteran's entire body, or at least 5 percent, but less than 20 percent, of the exposed areas, and did not require intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs.    


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for fungal dermatitis prior to January 25, 2011, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7806 (2008); 38 C.F.R. § 4.7 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran's Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159, provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is specifically to inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The statutory scheme contemplates that, once a decision awarding service connection, a disability rating, and an effective date have been made, statutory notice has served its purpose, and its application is no longer required because the claim has already been substantiated.  Dingess/Hartman, 19 Vet. App. 473, 490-91 (2006).  Regarding the issue decided herein, the Veteran is exercising his right to appeal the initial rating assigned.  An October 2008 statement of the case properly provided the Veteran with notice of the criteria for rating skin disabilities, and further notice on the downstream issue of an initial increased rating, including of what the evidence showed, and why the current rating was assigned.  The Veteran has had opportunity to respond.  He is not prejudiced by this process.  Notably, he does not allege that notice in this case was less than adequate or that he has been prejudiced by any notice deficiency. 

Regarding VA's duty to assist, all appropriate development to obtain the Veteran's service treatment records (STRs) and pertinent medical records (including VA and private) has been completed.  The Veteran has not identified any pertinent, outstanding records that could be obtained to substantiate his claim.  The Board is also unaware of any such records. 

The Veteran was afforded VA skin examinations in 2006 and 2011.  Those examinations are adequate as the examiners reviewed the relevant medical history, considered the Veteran's lay history, and provided opinions with supporting rationale and citation to the evidence.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  VA's duties to notify and assist are met.  Accordingly, the Board will address the merits of the claim.

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

A veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where, as here, the question for consideration is the propriety of the initial evaluation assigned, consideration of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of a staged rating are required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999). 

The Veteran submitted his claim of service connection in January 2007.  A January 2007 rating decision awarded service connection for fungal dermatitis, and assigned a 10 percent disability evaluation, effective April 1, 2006 under 38 C.F.R. § 4.118, Diagnostic Code 7806 (dermatitis).

The criteria for rating skin disorders, found at 38 C.F.R. § 4.118, were amended effective October 2008.  The October 2008 revisions are applicable to application for benefits received by the VA on or after October 23, 2008.  See 73 Fed. Reg. 54708 (September 23, 2008).  The Veteran's claim was received prior to this date (i.e., January 2007); hence, the new rating criteria do not apply in this case.  In any regard, Diagnostic Code 7806 was not altered by the October 23, 2008 revisions.

Diagnostic Code 7806 provides for the assignment of a noncompensable evaluation for dermatitis affecting less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and; no more than topical therapy required during the past 12-month period.  Assignment of a 10 percent evaluation is warranted for dermatitis affecting at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  Assignment of a 30 percent evaluation is warranted for dermatitis affecting 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  Assignment of a 60 percent evaluation (the maximum rating provided by the schedule) is warranted for dermatitis affecting more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran's STRS show a history of an itchy, red rash on the scalp, forehead and cheeks that waxed and waned.  Following the Veteran's service separation, at a November 2006 VA skin examination, the Veteran complained of itching, irritation and redness on his forehead.  He was using a topical cream twice a week to treat his symptoms.  No oral corticosteroids or other immunosuppressive drugs were used.  Examination revealed a 10 centimeter by 5 centimeter erythematous patch on the forehead.  The examiner stated that less that 5 percent of the total body area, and greater than 5 percent but less than 20 percent of the total exposed area, was affected.  The diagnosis was maculopapular erythematous rash, likely tinea faciei.

VA and private outpatient treatment records dated from in 2006 to 2011 note the Veteran's ongoing treatment for dermatitis and other skin disabilities (acne, benign cysts) on the face, scalp and back.  Treatment included topical (non-systemic) medication and sulfide shampoo.

A May 2010 VA skin examination report notes the Veteran's complaints of intermittent itching and peeling skin.  He reported using shampoo and topical cream to treat his symptoms.  No oral corticosteroids or other immunosuppressive drugs were used.  Examination revealed a splotchy coalescing maculopapular rash on the head and forehead.  Diagnosis was fungal dermatitis.  

The examiner who conducted the January 2011 VA examination offered a different diagnosis, stating that the Veteran had possible demodex folliculitis, but not a fungal skin disorder.  However, the examiner described essentially the same appearance for the skin disability, a skin eruption affecting the face, with primary involvement on the forehead, and burning and itching of the scalp.  

From April 1, 2006, through January 24, 2011, the medical evidence of record shows that the Veteran's service-connected skin disability did not affected 20 to 40 percent of his entire body or 20 to 40 percent of exposed areas affected, nor did the Veteran require systemic therapy such as oral corticosteroids or other immunosuppressive drugs were required for a total duration of six weeks or more, but not constantly, during a 12-month period.  Therefore, a rating in excess of 10 percent is not warranted at any time prior to January 25, 2011.  See Fenderson, supra.  Dermatitis is the predominant disability in this case, so the other diagnostic codes pertaining to skin disabilities are not for application.  See 38 C.F.R. § 4.118.

As the preponderance of the evidence is against a higher schedular rating at any time during the period at issue, the benefit-of-the-doubt standard of proof does not apply.  See Fenderson, supra; 38 U.S.C.A. § 5107

Other Considerations

The Board has also considered whether the record raises the matter of an extra-schedular rating under 38 C.F.R. § 3.321(b)(1).  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology (including the extent of his skin disability and his treatment with topical creams and shampoos) of his skin disability.  Evaluations in excess of the rating assigned are provided for certain manifestations of the service-connected disability at issue, but the medical evidence reflects that those manifestations were not present in this case.  The competent evidence does not show that the disability caused marked interference with employment, required frequent hospitalizations, or otherwise produced impairment unrecognized by the schedule for the period of the appeal at issue.  Thus, the Veteran's disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extra-schedular consideration is not warranted.  


ORDER

An initial disability rating in excess of 10 percent for fungal dermatitis prior to January 25, 2011, is denied.


REMAND

With regard to that part of the Veteran's claim for a rating in excess of 30 percent for fungal dermatitis beginning January 25, 2011, subsequent to the issuance of the most recent (December 2011) Supplemental SOC (SSOC), additional evidence (records of VA treatment for dermatitis from 2011 to 2014) was associated with the claims file in January 2014.  This pertinent evidence was not reviewed by the AOJ in conjunction with the issue on appeal, and AOJ consideration of the additional evidence was not waived by the Veteran.  Accordingly, the AOJ must be given the opportunity to review this evidence before the Board can enter a decision.  See 38 C.F.R. § 20.1304(c).

The newly received VA treatment records show that the Veteran's service-connected skin disability may have worsened since the time of the most recent (January 2011) VA examination.  Specifically it was noted that the facial rash was not responding to treatment and lesions were spreading to other parts of the body.  See December 2011, February 2012, March 2012 and June 2012 VA treatment records.  As the objective findings on examination on January 2011 are now more than three years old and, in view of the subsequent treatment records indicating a worsening of the disability, the Board finds it appropriate to remand this part of his claim for a rating increase so that the Veteran may be scheduled for an examination to assess the current state of this disability.  See Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).

Accordingly, in view of the foregoing discussion, the case is REMANDED for the following action:

1.  The Veteran should be contacted and asked to provide detailed information regarding all sources of medical treatment, both VA and private, for his service-connected skin disability.  After obtaining the necessary waivers where appropriate, obtain copies of those medical records identified by the Veteran which have not already been made a part of the evidence for inclusion in the claims file. 

If any records identified by the Veteran cannot be obtained, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review. 

2.  Thereafter, the Veteran should be scheduled for the appropriate clinical examination to evaluate the current severity of his service-connected skin disability.  The Veteran's claims file (including the records from the VVA and VBMS files) should be provided to the examiner in conjunction with the examination.  All tests and studies deemed appropriate should be conducted.  All information required for rating purposes is to be provided by the examiner.  The supporting rationale for all opinions expressed must be provided.

3.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent, must be associated with the claims file if the Veteran fails to report for the examination.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause may have adverse effects on his claim.

4.  Then, readjudicate the issue of entitlement to a rating in excess of 30 percent for fungal dermatitis beginning January 25, 2011.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the case is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
Tresa M. Schlecht 
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


